Citation Nr: 0946387	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional lumbar spine disability 
claimed to be the result of VA surgical treatment.

2.  Entitlement to an evaluation for the residuals of a 
tympanoplasty in excess of 30 percent.

3.  Entitlement to an evaluation for otitis media in excess 
of 10 percent.

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance and/or housebound 
status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1947 
to July 1948.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from April 2005 and March 
2007 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2007, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file. 

During the August 2007 hearing, the appellant provided 
testimony that related to his increased rating claims.  In 
October 2007, the Veteran perfected his appeal as to the 
three increased rating issues plus the special monthly 
compensation (SMC) issue; the claims file was subsequently 
transferred to the Board.  In his October 2007 substantive 
appeal, he requested a hearing on those issues; he indicated 
in an April 2008 written statement that he wanted a Travel 
Board hearing as to those issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously before the Board in May 2008 and was 
remanded for VA medical records regarding spine surgery to be 
obtained and associated with the claims folder, for an 
opinion to be obtained regarding the etiology of any 
complications associated with the appellant's lumbar spine 
surgery, and for the Veteran to be scheduled for a Board 
hearing at the RO regarding his increased evaluation and SMC 
claims.

In regard to the Veteran's claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional lumbar spine disability claimed to be the result 
of VA surgical treatment, the Board's February 2009 remand 
requested that the RO make attempts to obtain VA treatment 
records regarding the Veteran's spine surgery from the VA.  
The Veteran indicated in his claim that he underwent spine 
surgery at the VA Medical Center in Little Rock, Arkansas, in 
1990.  Subsequently, in the Veteran's testimony before the 
undersigned Acting Veteran's Law Judge at a hearing held in 
August 2007, the Veteran indicated that the treatment was 
rendered at the old McClellan VA Hospital in Little Rock, 
Arkansas.  Pursuant to the Board's May 2008 remand, requests 
for records were sent to the VA Medical Center in December 
2008 and January 2009, the VA Medical Center in Ann Arbor, 
Michigan, in March 2009, and the VA Medical Center in Battle 
Creek, Michigan, in March 2009.  Responses from the VA 
Medical Center's indicates that no records were found.  
However, the Board notes that the RO did not contact the 
Veteran regarding all of the missing records and comply with 
the provisions of 38 C.F.R. § 3.159(e) which states in 
relevant part:

Duty to notify claimant of inability to obtain 
records.

(1) If VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to 
obtain them, or after continued efforts to obtain 
Federal records concludes that it is reasonably 
certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the 
claimant with oral or written notice of that 
fact.  VA will make a record of any oral notice 
conveyed to the claimant.  For non-Federal 
records requests, VA may provide the notice at 
the same time it makes its final attempt to 
obtain the relevant records.  In either case, the 
notice must contain the following information:

(i) The identity of the records VA was 
unable to obtain;
(ii) An explanation of the efforts VA made 
to obtain the records;
       (iii) A description of any further action VA 
will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim 
based on the evidence of record unless the 
claimant submits the records VA was unable to 
obtain; and
       (iv) A notice that the claimant is 
ultimately responsible for providing the 
evidence. 

(2) If VA becomes aware of the existence of 
relevant records before deciding the claim, VA 
will notify the claimant of the records and 
request that the claimant provide a release for 
the records.  If the claimant does not provide 
any necessary release of the relevant records 
that VA is unable to obtain, VA will request that 
the claimant obtain the records and provide them 
to VA. 

38 C.F.R. § 3.159(e).

As such, the Board finds that the claim must be remanded for 
compliance with 38 C.F.R. § 3.159(e).

As to the Veteran's claim of entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional lumbar spine disability claimed to be the result 
of VA surgical treatment, the Board's February 2009 remand 
requested that an examiner opine as to whether:  (a)  The 
manifestations of lumbar spine pathology present prior to the 
spinal surgical procedure(s); and (b)  Whether the Veteran 
developed any additional identifiable lumbar spine disability 
due to any VA treatment or care rendered in connection with 
said surgical procedure(s).  Specifically, the reviewer was 
asked to address the questions of:  (i.) whether the course 
of treatment the Veteran received in VA facilities was in any 
way careless, negligent, lacking in proper skill, or 
reflective of error in judgment or similar instance of fault 
on the part of VA in furnishing the hospital care, medical 
surgical treatment, or examination; (ii.) whether the course 
of treatment the Veteran received related to the lumbar spine 
surgical procedure(s) was in any manner related to the 
development of any additional lumbar spine pathology, 
including whether the care was untimely or inadequate; and 
(iii) whether the course of treatment the Veteran received 
from VA related to the lumbar spine surgical procedure(s) was 
in any manner related to the cause of the Veteran's 
additional claimed lumbar spine disability, if any.

In April 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The examiner stated that "[n]o 
records are available therefore I cannot comment regarding 
negligence although from this patient's oral history he 
simply did no improve following surgery and subsequently got 
worse as sometimes happens with progressive degenerative 
changes in the lumbar spine."  As such, the Board notes that 
the examiner did not render an opinion regarding the question 
of negligence requested in the May 2008 Board remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claims must be remanded for additional attempts to 
obtain the Veteran's VA treatment records regarding his spine 
surgery and, if records are obtained, for an opinion to be 
rendered regarding the etiology of any additional lumbar 
spine disability claimed to be the result of VA surgical 
treatment.

In regard to the Veteran's claims of entitlement to an 
evaluation for the residuals of a tympanoplasty in excess of 
30 percent; entitlement to an evaluation for otitis media in 
excess of 10 percent; entitlement to an increased 
(compensable) evaluation for left ear hearing loss; and 
entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance and/or housebound 
status, the Board's February 2009 remand requested that the 
Veteran be scheduled for a Board hearing at the RO on his 
increased rating and SMC claims in accordance with applicable 
procedures set out in 38 C.F.R. § 20.704.  The Board notes 
that in a statement dated in March 2008, the Veteran 
specified that he desired a travel board hearing rather than 
a video-conference hearing; however, he was instead scheduled 
for a video conference hearing before a Veterans Law Judge in 
September 2009.  The Veteran did not appear for this hearing.  
To date, he has not been scheduled for a travel board hearing 
regarding these issues before a Veterans Law Judge at his 
local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make additional attempts to obtain 
and associate with the claims folder all 
pertinent private and VA treatment 
records for the appellant dated from 1983 
onward, in particular records regarding 
the Veteran from the VA Medical Center in 
Little Rock, Arkansas.  The complete 
original clinical records associated with 
the appellant's lumbar spine procedures 
or complete legible copies should be 
obtained and associated with the claims 
file.  This should include the original 
informed consent forms, nurses' notes, 
all intra-operative reports, progress 
notes, doctors' notes and orders, imaging 
reports and all other handwritten 
information or else complete and legible 
copies of those records should be 
obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of (i) The identity of the 
records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to 
obtain the records; (iii) A description 
of any further action VA will take 
regarding the claim, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain; and (iv) A 
notice that the claimant is ultimately 
responsible for providing the evidence.

2.  After completing the above 
development and if and only if records 
regarding the Veteran's back surgery are 
obtained and associated with the claims 
folder, the AMC/RO should arrange for a 
comprehensive review of the Veteran's 
claims file by a VA orthopedic surgeon or 
neurosurgeon to determine the nature and 
etiology of any complications associated 
with the appellant's lumbar spine 
surgery.  

The reviewing surgeon should furnish 
opinions concerning the following:

        (a)  The manifestations of lumbar 
spine pathology present prior to the 
spinal surgical procedure(s); and
        (b)  Whether the Veteran developed 
any additional identifiable lumbar spine 
disability due to any VA treatment or 
care rendered in connection with said 
surgical procedure(s).
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the Veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether any 
lumbar spine pathology, was the 
result of an event not reasonably 
foreseeable; 

        (ii.) whether the course of 
treatment the Veteran received 
related to the lumbar spine surgical 
procedure(s) was in any manner 
related to the development of any 
additional lumbar spine pathology, 
including whether the care was 
untimely or inadequate; and
        
        (iii) whether the course of 
treatment the Veteran received from 
VA related to the lumbar spine 
surgical procedure(s) was in any 
manner related to the cause of the 
Veteran's additional claimed lumbar 
spine disability, if any.

(The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

If the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

3.  The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO.  He and his representative 
should be given an opportunity to prepare 
for the hearing.

4.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

